COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
SAAB SITE CONTRACTORS, L.P.,                                       No. 08-13-00062-CV
                                                 §
                              Appellant,                              Appeal from the
                                                 §
V.                                                                  120th District Court
                                                 §
WELLS FARGO BANK, N.A.,                                          of El Paso County, Texas
ASSIGNEE OF U-BROTHERS RENT,                     §
LTD.,                                                                 (TC# 2011-999)

                               Appellee.         §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s unopposed motion to dismiss the

appeal, and concludes the motion should be granted and the appeal should be dismissed, in

accordance with the opinion of this Court. We therefore dismiss the appeal. Costs of the appeal

are taxed against Appellant. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF SEPTEMBER, 2014.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)